UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6311


CLARENCE DUKE REYNOLDS,

                   Plaintiff - Appellant,

             v.

STATE OF VIRGINIA; ADRIANNE BENNETT, Chairwoman of Parole Board;
REVERAND A. LINCOLN JAMES, Member of Parole Board; SHERMAN LEA,
Member of Parole Board; JEAN W. CUNNINGHAM, Member of Parole Board;
JONI L. IVEY, Member of Parole Board; RALPH S. NORTHAM, Governor,
State of Virginia; THE SENATE AND HOUSE OF REPRESENTATIVE OF
VIRGINIA,

                   Defendants - Appellees,

             and

TERRY MCAULIFFE, Former Governor; State of Virginia; PAROLE BOARD
MEMBERS; GOVERNOR,

                   Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:17-cv-00517-JLK-JCH)


Submitted: May 16, 2019                                       Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Clarence Duke Reynolds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Clarence Duke Reynolds appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Reynolds v.

Virginia, No. 7:17-cv-00517-JLK-JCH (W.D. Va. Feb. 19, 2019). We deny Reynolds’

motion to appoint counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          3